Citation Nr: 0825231	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a neck injury and intervertebral disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1958 to 
December 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's April 2005 VA Form 9 notes he requested a 
Travel Board hearing in Huntington, West Virginia.  A May 
2005 statement reiterated this request.  In a June 2005 
statement, the veteran indicated he is willing to accept a 
videoconference Board hearing in lieu of an in-person 
hearing, again requesting the hearing at the Huntington, West 
Virginia RO.  However, the veteran was scheduled for a June 
2008 hearing in Cleveland, Ohio.  As the veteran's requested 
hearing has not yet been conducted, this matter should be 
REMANDED to schedule the veteran for a Travel Board or 
videoconference Board hearing.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a) (2007).

As a final note, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

The Board observes that, while a September 2003 notice letter 
informed the veteran of what constitutes new and material 
evidence, it did not contain notice as to why his previous 
claim was denied.  As such, on remand, the veteran should be 
provided notice consistent with the Court's holding in Kent.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with notice 
regarding what constitutes new and 
material evidence with regard to his 
claim of service connection for 
residuals of a neck disorder and 
intervertebral disc disease of the 
cervical spine.  Specifically, the 
veteran should be informed of the basis 
for the previous denial of benefits, as 
well as what evidence and information 
is necessary to reopen his claim of 
service connection..  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.	Schedule the veteran for a Travel Board 
or videoconference Board hearing of his 
choosing at the Huntington, West 
Virginia RO per his request.  
Appropriate notification should be 
given to the appellant and his 
representative, and such notification 
should be documented and associated 
with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




